DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/08/2022 has been entered.  The amendment to the specification overcomes the objection to the specification set forth in the office action having notification date of 11/08/2021.  Regarding the 35 USC 112(f) claim interpretation of claims 1-9 set forth in the office action having notification date of 11/08/2021 the amendments to the claims alters the claimed invention such that 35 USC 112(f) claim interpretation is no longer invoked.
Response to Arguments
Applicant's arguments filed 02/08/2022 concerning the amended claims and Cohrt and Cohrt in view of Kaino have been fully considered and the amended claims overcome the previous 35 USC 102 and 103 rejections set forth in the office action having notification date of 11/08/2021.   A newly discovered reference Lontka, US Patent Application Publication No. 2008/0266079 covers the newly claimed head mounted mixed reality (MR) device.  Therefore, the previous rejections are modified to be Cohrt in view of Lontka and Cohrt in view of Lontka further in view of Kaino.	
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-17 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
The claimed mixed reality is interpreted in light of Applicant’s specification at paragraph [0006] to cover realities from virtual reality to augmented reality.
The claimed building automation system of a building is interpreted in light of Applicant’s specification at paragraph [0013] “As used herein, the term "building automation system" refers to a system that can monitor and/or control a building and/or components of the building.” and “Examples of a building automation system can include a building security system, a smart home system including interconnected smart devices (e.g., Amazon Alexa, Google Home, etc.), Internet of Things enabled devices, etc. In other words, MR device 102 can interface with the building automation system and/or devices associated with the building automation system in order to receive inputs from building sensors 104 and/or devices associated with the building automation system in order to generate alerts.”.
Claims 4, 5, and 12 each claim a “at least one of” claim limitation which as currently claimed is considered to be a conjunctive list.
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 69 USPQ2d 1865, 1878 (Fed. Cir. 2004). 
Page 1878 states:
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.


IPXL Holdings LLC v. Amazon.com Inc., 72 USPQ2d 1469 (DC EVa 2004) makes a decision similar to SuperGuide.  Page 1480 states:
The parties dispute whether “user defined transaction information” requires both a “user defined transaction” and a “user defined transaction parameter” as Amazon contends, or only one of either a “user defined transaction” or a “user defined transaction parameter,” as IPXL contends. For the reasons set forth below, the Court finds that IPXL misreads both the plain words used in the claim as well as Federal Circuit precedent in arguing for its interpretation. In construing the very same language, the Federal Circuit construed “at least one of” to mean what Amazon has argued. 
The phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
” precedes a series of categories of criteria, and the patentee used the term “and”to separate the categories of criteria, which connotes a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
conjunctive
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000)... . Applying this grammatical principle here, the phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
”modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category... .SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 [69 USPQ2d 1865] (Fed. Cir. 2004).


CAFC decision Brown v. 3M, 265 F.3d 1349, 60 USPQ2d 1375 (Fed. Cir. 2001) 
This decision found that the term “or” in claim 16 in the at least one of two-digit, three-digit, or four-digit year-date representations phrase is to be read in the alternative when read in light of the specification.   Page 1378 states:
The district court construed the word “or”in claim 16 as meaning that the apparatus was capable of converting “only two-digit, only three-digit, only four-digit, or any combination of two-, three-, and four-digit date-data.” Slip op. at 9.  We agree with this construction of the claim, for it is the plain reading of the claim text.  These are not technical terms of art, and do not require elaborate interpretation.  There is no basis in the specification or prosecution history for reading “or”as “and” — nor does Dr. Brown request such a reading.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohrt, US Patent Application Publication No. 2017/0322715, in view of Lontka, US Patent Application Publication No. 2008/0266079.  A detailed analysis of the claims follows.
Claim 1:
1. A system (Cohrt:  FIGs. 1A, 1B, and 10-14, paragraphs [0024]-[0044 and [0055]-[0076].), comprising: 
a building sensor (Cohrt:  various sensors described in paragraphs [0045] and [0055] detecting events.  Lontka:  various sensors described in paragraphs [0020], [0028], [0029] and refer to FIGs. 1, 2, and 3.); and
a head mounted mixed reality (MR) device (Cohrt:  silent as to head mounted.  Lontka:  face shield 502 is a head mounted mixed reality (MR) device, refer to FIGs. 5 and 5A and to paragraphs [0045], [0046], [0048], and [0049].) comprising:
a processing resource (Cohrt:  FIG. 1B, processing circtuit 140, processor 142); and
a memory resource (Cohrt:  FIG. 1B, memory 150 ) storing machine readable instructions (Cohrt:  FIG. 1B, memory 150 modules 152, 154, 156, 158, 162, and 164.) to cause the processing resource to:
receive an input from the building sensor in response to the building sensor detecting an event (Cohrt:  FIG. 1A, 100, 110, 120, and 130, and paragraphs [0024]-
generate an alert in response to the input from the building sensor (Cohrt:  FIG. 1A, 100, and paragraphs [0024], [0026], and [0027];  FIG. 1B, 100,160, and alert module 162, and paragraphs [0028], [0029], [0030], [0042]-[0044];  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 based on alert of the component, and paragraph [0061].).  
Cohrt is silent with regard to the claimed head mounted mixed reality (MR) device.  However, paragraph [0027] describes “Mobile device 136 and client devices 134 may be, for example, a screen, a monitor, a tablet, a phone (e.g., smart phone, personal electronic device, etc.), a television, a display, a computer, and other similar devices.” which is highly suggestive of substituting an alternative display device such as the claimed head mounted mixed reality (MR) device.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Lontka describes the claimed head mounted mixed reality (MR) device, refer to face shield 502 illustrated in FIGs. 5 and 5A and described in paragraphs [0045], [0046], [0048], and [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Lontka to modify Cohrt to utilize a head 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

 Claim 2:
	2. The system of claim 1, wherein the building sensor is included in a building automation system (Cohrt:  paragraph [0072].).  
Claim 3:
3. The system of claim 1, wherein the input includes detection of the event as a result of the building sensor detecting motion of an object (Cohrt:  movement detection, paragraphs [0031], [0034], and [0037].).  
Claim 4:
This claim’s “at least one of” claim limitation is considered to be a conjunctive list.
4. The system of claim 1, wherein the building sensor includes at least one of: 
a light sensor (Cohrt:  one of the plurality of cameras 122.); 
a motion sensor (Cohrt:  movement detection, paragraphs [0031], [0034], and [0037].); 

a visual sensor (Cohrt:  another one of the plurality of cameras 122 different than the above one of the plurality of cameras 122.); 
an ingress sensor (Cohrt:  intrusion detection covers ingress sensor, paragraph [0072].); and 
a safety sensor (Cohrt:  emergency button, paragraph [0055].).  
Claim 6:
6. The system of claim 1, wherein the detected event is located in an environment in which the head mounted MR device is located (Cohrt:  inside building environment, FIGs. 10-12.  Regarding head mounted MR device this was addressed in parent claim 1.).  
Claim 7:
7. The system of claim 1, wherein the detected event is located outside of an environment in which the head mounted MR device is located (Cohrt:  outside building environment, FIGs. 13-14.  Regarding head mounted MR device this was addressed in parent claim 1).  
Claim 8:
8. The system of claim 1, wherein the building sensor is located in an environment in which the head mounted MR device is located (Cohrt:  inside building environment, FIGs. 10-12.  Regarding head mounted MR device this was addressed in parent claim 1).  


9. The system of claim 1, wherein the building sensor is located outside of an environment in which the head mounted MR device is located (Cohrt:  outside building environment, FIGs. 13-14.  Regarding head mounted MR device this was addressed in parent claim 1).
Claim 10:
Claim 10 is a non-transitory machine-readable storage medium claim version of system claim 1 and is rejected for similar rationale.
10. A non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a processing resource to (Cohrt:  machine-readable media, paragraph [0078].): 
receive an input from a building sensor included in a building automation system of a building in response to the building sensor detecting an event (Cohrt:  FIG. 1A, 100, 110, 120, and 130, and paragraphs [0024]-[0027];  FIG. 1B, 100, 140, 142, and 150, and paragraphs [0028]-[0030];  and various sensors described in paragraph [0055] detecting events.); and 
cause a head mounted mixed reality (MR) device (Cohrt:  silent as to head mounted.  Lontka:  face shield 502 is a head mounted mixed reality (MR) device, refer to FIGs. 5 and 5A and to paragraphs [0045], [0046], [0048], and [0049].) located in the building to generate an alert in response to the input from the building sensor (Cohrt:  FIG. 1A, 100, and paragraphs [0024], [0026], and [0027];  FIG. 1B, 100,160, and alert module 162, and paragraphs [0028], [0029], [0030], [0042]-[0044];  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 
Cohrt is silent with regard to the claimed head mounted mixed reality (MR) device.  However, paragraph [0027] describes “Mobile device 136 and client devices 134 may be, for example, a screen, a monitor, a tablet, a phone (e.g., smart phone, personal electronic device, etc.), a television, a display, a computer, and other similar devices.” which is highly suggestive of substituting an alternative display device such as the claimed head mounted mixed reality (MR) device.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Lontka describes the claimed head mounted mixed reality (MR) device, refer to face shield 502 illustrated in FIGs. 5 and 5A and described in paragraphs [0045], [0046], [0048], and [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Lontka to modify Cohrt to utilize a head mounted mixed reality (MR) device since this is substituting an equivalent display device for another display device having predicatble results of “face shield assembly 500 that may be utilized with a helmet (not shown) worn by emergency personnel during emergency situations such as a structure fire”, Lontka at paragraph [0045].  Further motivation is seen in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 11:
11. The medium of claim 10, wherein: 
the alert is a visual alert (Cohrt:  FIGs. 10-12;  FIG. 12, paragraph [0059], alert object 1200 and alert graphic 1240 are visual alerts; and FIG. 13, paragraph [0061], component border 1352 based on an alert of the component.); and 
further comprising instructions to cause the processing resource to display the visual alert on a display of the head mounted MR device (Cohrt:  machine-readable media comprises instructions to cause the processing resource to display alert object 1200 and alert graphic 1240;  and machine-readable media comprises instructions to cause the processing resource to display alert component border 1352.  Regarding head mounted MR device this was addressed in parent claim 10.), 
wherein the displayed alert includes a direction of the building sensor that detected the event from the head mounted MR device relative to an orientation of the  head mounted MR device (Cohrt:  FIG. 12, paragraph [0059], alert object 1200, alert graphic 1240 is a directional graphic pointing to lab door sensor and has perspective with regard to augmented user interface 160.  Regarding head mounted MR device this was addressed in parent claim 10.).  
Claim 12:
This claim’s “at least one of” claim limitation is considered to be a conjunctive list.

the alert is a visual alert (Cohrt::  FIGs. 10-12;  FIG. 12, paragraph [0059], alert object 1200 and alert graphic 1240 are visual alerts; and FIG. 13, paragraph [0061], component border 1352 based on an alert of the component.); and 
further comprising instructions to cause the processing resource to display the visual alert on a display of the head mounted MR device (Cohrt:  machine-readable media comprises instructions to cause the processing resource to display alert object 1200 and alert graphic 1240;  and machine-readable media comprises instructions to cause the processing resource to display alert component border 1352.  Regarding head mounted MR device this was addressed in parent claim 10.), 
wherein the displayed alert includes at least one of: 
a type of building sensor that detected the event (Cohrt:  FIGs. 10-12, lab entrance door description 1030 and associated door status indicator 1040 and associated alert monitoring text box 1210, lab entrance door has a sensor that provides door information for door status indicator 1040, and cumulatively 1030, 1040, and 1210 provide information expressing type of building sensor and detected event, paragraphs [0056]-[0059], noting paragraph [0056] describes “Description 1030 may be a description of door 1000 and include relevant information such as relative or exact location.”.); and 
a location of the building sensor that detected the event (Cohrt:  FIGs. 10-12, lab entrance door description 1030 and associated door status indicator 1040 and associated alert monitoring text box 1210 are visually display near lab door having sensor and cumulatively 1030, 1040, and 1210 provides information expressing location 
Claim 13:
Claim 13 is a method claim version of system claim 1 having additional limitations and is rejected for similar rationale plus additional rationale.
13. A method, comprising: 
receiving, by a controller of a head mounted mixed reality (MR) device (Cohrt:  silent as to head mounted.  Lontka:  face shield 502 is a head mounted mixed reality (MR) device, refer to FIGs. 5 and 5A and to paragraphs [0045], [0046], [0048], and [0049].), an input from a building sensor included in a building automation system of a building in response to the building sensor detecting an event (Cohrt:  FIG. 1A, 100, 110, 120, and 130, and paragraphs [0024]-[0027];  FIG. 1B, 100, 140, 142, and 150, and paragraphs [0028]-[0030];  and various sensors described in paragraph [0055] detecting events.); 
determining, by the controller, alert details based on the input from the building sensor, wherein the alert details include (Cohrt:  FIG. 12, lab entrance door having sensor, paragraph [0059].): 
a type of building sensor that detected the event (Cohrt:  FIGs. 10-12, lab entrance door description 1030 and associated door status indicator 1040 and associated alert monitoring text box 1210, lab entrance door has a sensor that provides door information for door status indicator 1040, and cumulatively 1030, 1040, and 1210 provide information expressing type of building sensor and detected event, paragraphs 
a location of the building sensor that detected the event (Cohrt:  FIGs. 10-12, lab entrance door description 1030 and associated door status indicator 1040 and associated alert monitoring text box 1210 are visually display near lab door having sensor and cumulatively 1030, 1040, and 1210 provides information expressing location of building sensor and detected event, paragraphs [0056] and [0059], noting paragraph [0056] describes “Description 1030 may be a description of door 1000 and include relevant information such as relative or exact location.”.); 
generating, by the controller, an alert in response to the input from the building sensor (Cohrt:  FIG. 1A, 100, and paragraphs [0024], [0026], and [0027];  FIG. 1B, 100,160, and alert module 162, and paragraphs [0028], [0029], [0030], [0042]-[0044];  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 based on alert of the component, and paragraph [0061].); and 
visually displaying, via a display of the head mounted MR device, the alert including the determined alert details (Cohrt:  FIG. 12 illustrates visually displaying alert object 1200 and alert graphic 1240, refer to paragraph [0059];  and FIG. 13 illustrates visually displaying component border 1352 based on alert of the component, refer to paragraph [0061].).  
Cohrt is silent with regard to the claimed head mounted mixed reality (MR) device.  However, paragraph [0027] describes “Mobile device 136 and client devices 134 may be, for example, a screen, a monitor, a tablet, a phone (e.g., smart phone, 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Lontka describes the claimed head mounted mixed reality (MR) device, refer to face shield 502 illustrated in FIGs. 5 and 5A and described in paragraphs [0045], [0046], [0048], and [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Lontka to modify Cohrt to utilize a head mounted mixed reality (MR) device since this is substituting an equivalent display device for another display device having predicatble results of “face shield assembly 500 that may be utilized with a helmet (not shown) worn by emergency personnel during emergency situations such as a structure fire”, Lontka at paragraph [0045].  Further motivation is seen in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

16. The system of claim 1, wherein the head mounted MR device covers eyes of a user (Cohrt:  silent as to head mounted covers eyes of a user.  Lontka:  face shield 502 is a head mounted mixed reality (MR) device that covers eyes of a user, refer to FIGs. 5 and 5A and to paragraphs [0045], [0046], [0048], and [0049].).  
Cohrt is silent with regard to the claimed the head mounted MR device covers eyes of a user.  However, paragraph [0027] describes “Mobile device 136 and client devices 134 may be, for example, a screen, a monitor, a tablet, a phone (e.g., smart phone, personal electronic device, etc.), a television, a display, a computer, and other similar devices.” which is highly suggestive of substituting an alternative display device such as the claimed head mounted mixed reality (MR) device.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Lontka describes the claimed the head mounted MR device covers eyes of a user, refer to face shield 502 illustrated in FIGs. 5 and 5A and described in paragraphs [0045], [0046], [0048], and [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Lontka to modify Cohrt to utilize a head mounted MR device that covers eyes of a user since this is substituting an equivalent display device for another display device having predicatble results of “face shield 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 17:
17. The system of claim 1, wherein the processing resource is to generate the alert while the head mounted MR device provides a virtual reality to a user of the MR device (Cohrt:  as disuccsed above silent as to head mounted MR device which is addressed above in parent claim 1.  Lontka:  provides information using virtual reality which meets the BRI of the claimed “provides a virtual reality to a user of the MR device”, refer to FIGs. 5 and 5A and paragraph [0048] “Regardless of how and where the processing of the information is conducted, information such as, for example, (1) a temperature indication 414; (2) an air quality indication 416; (3) an oxygen level indication 418, (4) a structure map 420; (5) hazardous material locations; and (6) information and/or comments from a remote supervisor, etc., may be projected or displayed on the face shield 502.” and [0049] “For example, an IR image 508 and or information gathered by the camera 506 may be displayed on the face shield 502”.).
Cohrt is silent with regard to the claimed head mounted MR device provides a virtual reality to a user of the MR device.  However, paragraph [0027] describes “Mobile 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Lontka describes the claimed head mounted mixed reality (MR) device, refer to face shield 502 illustrated in FIGs. 5 and 5A and described in paragraphs [0045], [0046], [0048], and [0049].
Lontka further describes provide information using virtual reality which meets the BRI of the claimed “provides a virtual reality to a user of the MR device”, refer to FIGs. 5 and 5A and paragraph [0048] “Regardless of how and where the processing of the information is conducted, information such as, for example, (1) a temperature indication 414; (2) an air quality indication 416; (3) an oxygen level indication 418, (4) a structure map 420; (5) hazardous material locations; and (6) information and/or comments from a remote supervisor, etc., may be projected or displayed on the face shield 502.” and [0049] “For example, an IR image 508 and or information gathered by the camera 506 may be displayed on the face shield 502”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Lontka to modify Cohrt to utilize the 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claims 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohrt, US Patent Application Publication No. 2017/0322715, in view of Lontka, US Patent Application Publication No. 2008/0266079, further in view of Kaino et al., US Patent Application Publication No. 2013/0293586, hereinafter Kaino.
A detailed analysis of the claims follows.
Claim 5:
This claim’s “at least one of” claim limitation is considered to be a conjunctive list.
5. The system of claim 1, wherein the alert includes at least one of: 
a visual alert (Cohrt:  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 based on alert of the component, and paragraph [0061].); 
an audio alert (Cohrt:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The 
a haptic feedback alert (Cohrt:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.” and paragraphs [0057], [0058], [0126], and [0136] describe vibration unit 118.).  
Cohrt is silent regarding the claimed an audio alert and a haptic feedback alert.
Kaino describes in claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.”., paragraphs [0055] and [0056] describe voice output unit 116, and paragraphs [0057] and [0058] describe vibration unit 118.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Kaino to modify above modified Cohrt to have an alert including audio and haptic alerts along with the visual alert.  Motivation for this modification is found in Kaino in paragraph [0126] “Alternatively, or additionally, an alarm by the alarm unit 180 may be made by a means other than the control of the display of the AR application. For example, the alarm unit 180 may alarm a user to the presence of a danger by outputting a warning sound or warning message from the voice output unit 116. Further, the alarm unit 180 may alarm a user to the presence of a danger by vibrating the vibration unit 118.”, in paragraph [0136] “Further, the alarm unit 180 vibrates the vibration unit 118 and outputs a warming message from the voice 
Claim 14:
Method claim 14 corresponds to a portion of system claim 5 regarding audio alert.  The discussion given above regarding audio alert applies to this claim.
14. The method of claim 13, wherein the method further includes generating, by the head mounted MR device, 
an audio alert via an audio output device of the head mounted MR device (Cohrt:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.” and paragraphs [0055], [0056], [0126], and [0136] describe voice output unit 116 and paragraph [0056] describes “The voice output unit 116 may typically be a speaker that outputs a sound or voice to a user.”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Kaino to modify above modified Cohrt to generate, by the head mounted MR device, an alert including audio alerts along with the visual alert.  Motivation for this modification is found in Kaino in paragraph [0126] “Alternatively, or additionally, an alarm by the alarm unit 180 may be made by a means other than the control of the display of the AR application. For example, the alarm unit 
Claim 15:
Method claim 15 corresponds to a portion of system claim 5 regarding haptic feedback alert.  The discussion given above regarding haptic feedback alert applies to this claim.
15. The method of claim 13, wherein the method further includes generating, by the head mounted MR device, 
a haptic feedback alert via vibrating pads of the head mounted MR device (Cohrt:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.” and paragraphs [0057], [0058], [0126], and [0136] describe vibration unit 118, and paragraph [0058] describes “The vibration unit 118 may be a vibrator such as an electrically driven eccentric motor.” which covers the BRI of the claimed “vibrating pads of the MR device”.).
It would have been obvious to one of ordinary skill in the art before the effective .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613